Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2015

                                      No. 04-11-00304-CV

                                       Bradley L. CROFT,
                                            Appellant

                                                v.

          AMS SA MANAGEMENT, LLC, dba Association Management Services,
                               Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-15857
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

       This is an appeal of a trial court’s order imposing sanctions against Bradley Croft. By
order dated January 7, 2013, this appeal was abated based on an automatic stay arising from a
bankruptcy petition filed by appellant Bradley Croft.

        On August 5, 2015, appellee AMS SA Management, LLC d/b/a Association Management
Services filed a motion to dismiss this appeal, asserting it had purchased all of Croft’s rights in
this appeal. Attached to the appellee’s motion is a bankruptcy order approving the sale of
Croft’s rights in this appeal to “Clifton L. Lowry, on behalf of Lowry Creditors,” not to AMS SA
Management, LLC.

      Because the bankruptcy court’s order conveys Croft’s appellate rights, Croft’s appeal is
no longer subject to the bankruptcy court’s automatic stay. Accordingly, this appeal is
REINSTATED on the docket of this court.

        Because appellee AMS SA Management, LLC’s motion does not establish that it
purchased Croft’s appellate rights, and the motion does not provide authority for this court to
dismiss the appeal filed by Croft, the motion to dismiss is HELD IN ABEYANCE until August
21, 2015 to allow AMS SA Management, LLC the opportunity to provide this court with proof
that it purchased all of Croft’s rights in this appeal and to show it has authority to move to
dismiss Croft’s appeal.
        If AMS SA Management, LLC does not respond with the appropriate documentation by
August 21, 2015, this appeal will be set “at issue,” and the appeal will be set for submission on a
future date.

       It is so ORDERED on August 10, 2015

                                                     PER CURIAM

       ATTESTED TO: __________________________
                    Keith E. Hottle, Clerk